Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	By the amendment claims 1-5 are pending with claims 1-2 and 4 being amended. Applicant’s amendments have overcome all objections and 35 U.S.C 112 rejections as outlined in the previous Office action.
Response to Arguments
The examiner agrees with the applicant that “permanently” is modifying the word “bias” in claim 1 and hereby withdraws that rejection.   Applicant’s arguments about the 35 USC 102 rejection of claim 1 are found persuasive and a Notice of Allowance is issued herewith. 
 
Allowable Subject Matter
	Claims 1-5 are allowable.
	
	Independent claim 1 is allowable for disclosing “and a detection device electrically connected to the control unit and configured to detect whether the clutch is connected or disconnected and to input a detected state into the control unit.” 
The closest prior art of Wrench (US 3172515) discloses a system for controlling a clutch that connects a first rotating body and a second rotating body (Col. 1, L11-12), the system comprising: a biasing portion (spring 30) configured to permanently bias the clutch in a connecting direction (Col. 1, L71-72); an actuator (armature 22) configured to drive the clutch in a disconnecting direction; an energization device (slip rings 58, 59 connected to current line 60) electrically connected to the actuator and configured to energize the actuator; a control unit (double pole switch 62) electrically connected to the energization device and configured to control the energization device. However, the control unit disclosed by Wrench is only a time delay switch and has no detection device or way of knowing the state 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655